Exhibit 10(h)

FIRST AMENDMENT TO

DEFERRED SHARE AGREEMENT

THIS FIRST AMENDMENT TO DEFERRED SHARE AGREEMENT (this “Amendment”) is made and
entered into as of October 17, 2011, by and between ENERGY FUTURE HOLDINGS CORP.
(“EFH Corp.”) and PAUL KEGLEVIC (the “Executive”) for purposes of amending that
certain Deferred Share Agreement dated as of July 1, 2008, by and among EFH
Corp. and the Executive (the “Agreement”). Terms used in this Amendment with
initial capital letters that are not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

WHEREAS, the parties desire to amend the Agreement to provide, under certain
circumstances, a cash payment of $3,200,000 in exchange for the Executive
relinquishing his right to receive shares of EFH Corp.’s common stock, whether
vested or unvested as of the date of this Amendment.

NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein and in the Agreement, and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the parties agree
as follows:

1. Section 1.1 is hereby amended and restated in its entirety as follows:

1.1 Deferred Amount or Shares.

(a) Subject to the vesting requirements under Section 1.2(a)(i), EFH Corp. shall
deliver a lump sum payment of $3,200,000, less all applicable income and payroll
tax withholding (the “Deferred Amount”), to the Executive on the Distribution
Date.

(b) In the event the Executive’s employment with EFH Corp. or an affiliate
thereof terminates prior to the occurrence of a vesting event described in
Section 1.2(a) (and such termination of employment does not constitute a vesting
event under Section 1.2(a)), then, in lieu of the Deferred Amount, EFH Corp.
shall deliver 112,500 shares of the common stock of EFH Corp., no par value (the
“Shares”), to the Executive on the Distribution Date; provided, however, that
if, prior to the Distribution Date, there is a merger, spin-off, stock dividend,
recapitalization, reorganization, stock split or other similar event that
results in an adjustment to an outstanding Share, the number of Shares to be
delivered on the Distribution Date pursuant to this Section 1.1(b) shall be
adjusted by the Board of Directors of EFH Corp. (or a committee thereof) in a
manner which is necessary to reflect the effect of such event on the Shares,
consistent with the treatment of stockholders of EFH Corp.



--------------------------------------------------------------------------------

2. Section 1.2(a) is hereby amended and restated in its entirety as follows:

1.2 Vesting and Distribution.

(a)

(i) Vesting. Provided the Executive is employed by EFH Corp. or an affiliate
thereof on September 30, 2012, the Deferred Amount shall vest and become
nonforfeitable on September 30, 2012; provided that the Deferred Amount, if not
yet vested, shall become 100% vested and become nonforfeitable (x) immediately
prior to a Change of Control (as defined in the 2007 Stock Incentive Plan for
Key Employees of EFH Corp.) or, if sooner, (y) upon a termination of the
Executive’s employment by EFH Corp. or an affiliate thereof without Cause, by
the Executive for Good Reason or due to the Executive’s death or Disability
(“Cause,” “Good Reason” and “Disability” as defined in the Employment Agreement,
as may be amended from time to time).

(ii) Distribution Date. Provided the Executive is vested under Section 1.2(a)(i)
above or the conditions set forth in Section 1.1(b) above have been met, the
Deferred Amount or the Shares, as applicable, shall be delivered to the
Executive on the “Distribution Date”, which, subject to Section 3.3 below, shall
be the earliest of the following dates:

(1) the date of the Executive’s separation of service for any reason, or, if
necessary to meet the distribution requirement of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the date that is six months and
one day following such separation; and

(2) the date of a change in the ownership or effective control of EFH Corp., or
in the ownership of a substantial portion of the assets of EFH Corp., occurring
prior to the Executive’s separation from service; and

(3) September 30, 2013,

in each case within the meaning of, and interpreted in a manner consistent with
regulations under, Section 409A of the Code.

3. Section 1.4 is hereby deleted in its entirety.

4. Section 2.2 is hereby deleted in its entirety.

5. Section 3.2 is hereby amended and restated in its entirety as follows:

[RESERVED]



--------------------------------------------------------------------------------

6. Section 3.3 is hereby amended and restated in its entirety as follows:

3.3 Tax Assessment Prior to Distribution Date. If there is a final tax
assessment against the Executive that any amount otherwise payable under this
Agreement is taxable in a year prior to the year that includes the Distribution
Date, EFH Corp. shall, to the extent permitted under the Treasury Regulations
promulgated under Code Section 409A, immediately pay or distribute the Deferred
Amount or the Shares that otherwise would have been paid on the Distribution
Date.

7. All other provisions of the Agreement shall remain unchanged and in full
force and effect.

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date first written above.

 

ENERGY FUTURE HOLDINGS CORP.: By:   /s/ John Young   President and Chief
Executive Officer EXECUTIVE: /s/ Paul Keglevic